DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on August 02, 2019.  Claims 1 – 18 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 02, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 4, 6 – 8, and 10 – 13, and 15 - 17 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0057397 A1 to CUTLER et al. (herein after "Cutler”) in view of U.S. Patent Application Publication No. 2020/0369266 A1 to YUKAWA et al. (herein after "Yukawa").


As to Claim 1,
Cutler is considered to disclose a method, comprising: 
based on comparing a velocity, lane selection, and path selection of a target vehicle with respect to a host vehicle, determining a following risk assessment for the target vehicle relative to the host vehicle (see Figs. 1 - 2, and ¶0027 - ¶0032.  In particular, see Figs. 1 - 2, ~ 130 - 160.  

    PNG
    media_image1.png
    826
    497
    media_image1.png
    Greyscale
 			
    PNG
    media_image2.png
    478
    465
    media_image2.png
    Greyscale

See ¶0027, "Step 130 determines if a target vehicle is tailgating the host vehicle, and can do so in a variety of ways. After detecting a target vehicle 14 in the area behind the host vehicle 12 and determining both a tailway distance and a warning distance, step 130 may determine when the target vehicle is too close to the host vehicle by comparing these two distances together”); 
determining the target vehicle is following the host vehicle based on the following risk assessment being above a threshold (see Fig. 2, and ¶0027 - ¶0032.  In particular, see Fig. 2, ~ 130 - 160.  See ¶0027, "Step 130 determines if a target vehicle is tailgating the host vehicle, and can do so in a variety of ways. After detecting a target vehicle 14 in the area behind the host vehicle 12 and determining both a tailway distance and a warning distance, step 130 may determine when the target vehicle is too close to the host vehicle by comparing these two distances together."  See ¶0031, "Once step 150 ensures that a lane change is appropriate, then the method may 
However, Cutler’s vehicle safety operating system does not teach, or suggest wherein transmitting data identifying the target vehicle to a remote computer and actuating vehicle components to operate the host vehicle to a location specified by the remote computer.

Therefore, Yukawa’s safety determination system is introduced to combine with Cutler’s vehicle safety operating system to cure the gaps that Cutler has in disclosing the claimed invention.
Yukawa’s work presents a signal processing apparatus wherein a safety determination unit determines safety of vehicles surrounding the host vehicle.  Subsequently, a control signal is generated respective to a result of the determination of the safety, and thusly controls the host vehicle based upon that safety determination.
Yukawa further teaches wherein transmitting data identifying the target vehicle to a remote computer and actuating vehicle components to operate the host vehicle to a location specified by the remote computer.  (See Figs. 2, 4 - 5, 11, ¶0003, ¶0046, ¶0066 - ¶0067, ¶0208, ¶0218 - ¶0219, ¶0297, and ¶0318.  See ¶0066, "The communication unit 25 communicates with a surrounding vehicle or a server to receive information transmitted from the surrounding vehicle or the server and supply the information to the control unit 141 or to transmit information supplied from the control unit 141 to the surrounding vehicle or the server."  See ¶0238.)


As to Claim 2,
Modified Cutler substantially discloses the method of claim 1, further comprising 
detecting a distance between the host vehicle and the target vehicle (see Figs. 1 - 2, and ¶0021.  In particular, see Fig. 2, ~ 110.  See ¶0021, "Beginning with step 110, the method gathers a tailway distance (also referred to as a tailway gap) and one or more readings that may be used to detect and/or evaluate a potential tailgating event") and 
determining the following risk assessment further based on the distance.  (See Figs. 1 - 2, and ¶0021.  In particular, see Fig. 2, ~ 110.  See ¶0021, "Beginning with step 110, the method gathers a tail way distance (also referred to as a tailway gap) and one or more readings that may be used to detect and/or evaluate a potential tailgating event.")

As to Claim 3,
Modified Cutler substantially discloses the method of claim 1, wherein the data identifying the target vehicle includes at least one of image data or video data of the target vehicle.  (See Figs. 1 - 2, and ¶0029.  In particular, see Fig. 2, ~ 140.  See ¶0029, "control module 40 sends an alert signal to user interface 62... causes a visual alert or warning that the vehicle is being tailgated. The visual alert may be in the form of... a Video image from backup camera 32 showing the target vehicle on a monitor, or some other suitable visual alert.)

As to Claim 4,
Modified Cutler substantially discloses the method of claim 1.
However, Cutler’s vehicle safety operating system does not teach, or suggest wherein the remote computer is one of a portable device, a vehicle computer, or a computer associated with the location.
Conversely, Yukawa’s safety determination system teaches wherein the remote computer is one of a portable device, a vehicle computer, or a computer associated with the location.  (See Figs. 2, 4 - 5, 11, ¶0003, ¶0046, ¶0066 - ¶0067, ¶0208, ¶0218 - ¶0219, ¶0297, and ¶0318.  See ¶0066, "The communication unit 25 communicates with a surrounding vehicle or a server to receive information transmitted from the surrounding vehicle or the server and supply the information to the control unit 141 or to 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Cutler’s vehicle safety operating system with the vehicle-to-vehicle (V2V) transceiving communications and transmission to a remote server, as taught by Yukawa’s safety determination system.  Motivation for combining the element(s) can include, but are not limited to:  accurate position identification of tailgating or following vehicles, thereby enhancing safety determination in Lane Keeping Assistance Systems, Lane Change Assistance Systems or Autonomous Adaptive Cruise Control Systems.

As to Claim 6,
Modified Cutler substantially discloses the method of claim 1, further comprising 
outputting an alert identifying the target vehicle to the host vehicle based on the following risk assessment being above the threshold.  (See Figs. 1 - 2, and ¶0029.  In particular, see Fig. 2, ~ 140.  See ¶0029, "At step 140, the method sends an alert to the driver of the host vehicle that warns them of the tailgating event… to alert the driver of this situation, including issuing one or more of the following alerts… control module 40 sends an alert signal to user interface 62... causes a visual alert or warning that the vehicle is being tailgated. The visual alert may be in the form of... a Video image from backup camera 32 showing the target vehicle on a monitor, or some other suitable visual alert.”)

As to Claim 7,
Modified Cutler substantially discloses the method of claim 1, wherein comparing a velocity includes determining whether a velocity of the target vehicle adapts to a velocity of the host vehicle.  (See Figs. 1 - 2, ¶0012, and ¶0028.  In particular, see Fig. 2, ~ 130.  See ¶0028, "One way to perform such a check is to ensure that the host and/or target vehicle speed is greater than some low-speed threshold (e.g., 15 m.p.h.) or to consult the navigational readings from navigation module 36 before determining that the host vehicle is being tailgated. As another example of a precautionary check, step 130 may need to confirm that the tailgating event has occurred for some minimal amount of time, thereby avoiding momentary events like when the host vehicle changes lanes and is temporarily in.”)

As to Claim 8,
Modified Cutler substantially discloses the method of claim 1, wherein comparing a lane selection includes determining whether lane selections of the target vehicle correspond to two or more lane selections of the host vehicle.  (See   (See Figs. 1 - 2, ¶0024, ¶0026 - ¶0028.  In particular, see Figs. 2 ~ 110 - 130.  See ¶0024. ¶0026, and ¶0028.)

As to Claim 9,


As to Claim 10,
Cutler is considered to disclose a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor (see Fig. 1, ¶0015, and ¶0018.  In particular, see ¶0015, "Control module 40 may also include an electronic processing device 44 (e.g., a microprocessor, a microcontroller") to: 
based on comparing a velocity, lane selection, and path selection of a target vehicle with respect to a host vehicle, determine a following risk assessment of the target vehicle relative to the host vehicle (see Figs. 1 - 2, and ¶0027 - ¶0032.  In particular, see Fig. 2, ~ 130 - 160.  See ¶0027, "Step 130 determines if a target vehicle is tailgating the host vehicle, and can do so in a variety of ways. After detecting a target vehicle 14 in the area behind the host vehicle 12 and determining both a tailway distance and a warning distance, step 130 may determine when the target vehicle is too close to the host vehicle by comparing these two distances together); 
determine the target vehicle is following the host vehicle based on the following risk assessment being above a threshold.  (See Fig. 2, and ¶0027 - ¶0028.  In particular, see Fig. 2, ~ 130 - 160.  See ¶0027, "Step 130 determines if a 
However, Cutler’s vehicle safety operating system does not teach, or suggest wherein transmitting data identifying the target vehicle to a remote computer and actuating vehicle components to operate the host vehicle to a location specified by the remote computer.

On the other hand, Yukawa’s safety determination system teaches wherein transmitting data identifying the target vehicle to a remote computer and actuating vehicle components to operate the host vehicle to a location specified by the remote computer.  (See Figs. 2, 4 - 5, 11, ¶0003, ¶0046, ¶0066 - ¶0067, ¶0208, ¶0218 - ¶0219, ¶0297, and ¶0318.  See ¶0066, "The communication unit 25 communicates with a surrounding vehicle or a server to receive information transmitted from the surrounding vehicle or the server and supply the information to the control unit 141 or to transmit information supplied from the control unit 141 to the surrounding vehicle or the server."  See ¶0238.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Cutler’s vehicle safety operating system with the vehicle-to-vehicle (V2V) transceiving communications and transmission to a remote server, as taught by Yukawa’s safety determination system.  Motivation for combining 

As to Claim 11,
Modified Cutler substantially discloses the system of claim 10, wherein the instructions further include instructions to detect a distance between the host vehicle and the target vehicle (see Figs. 1 - 2, and ¶0021.  In particular, see Fig. 2, ~ 110.  See ¶0021, "Beginning with step 110, the method gathers a tailway distance (also referred to as a tailway gap) and one or more readings that may be used to detect and/or evaluate a potential tailgating event") and to 
determine the following risk assessment further based on the distance.  (See Figs. 1 - 2, and ¶0021.  In particular, see Fig. 2, ~ 110.  See ¶0021, "Beginning with step 110, the method gathers a tail way distance (also referred to as a tailway gap) and one or more readings that may be used to detect and/or evaluate a potential tailgating event.")

As to Claim 12,
Modified Cutler substantially discloses the system of claim 10, wherein the data identifying the target vehicle includes at least one of image data and video data of the target vehicle.  (See Figs. 1 - 2, and ¶0029.  In particular, see Fig. 2, ~ 

As to Claim 13,
Modified Cutler substantially discloses the system of claim 10. 
However, Cutler’s vehicle safety operating system does not teach, or suggest wherein the remote computer is one of a portable device, a vehicle computer, or a computer associated with the location.
Conversely, Yukawa’s safety determination system teaches wherein the remote computer is one of a portable device, a vehicle computer, or a computer associated with the location.  (See Figs. 2, 4 - 5, 11, ¶0003, ¶0046, ¶0066 - ¶0067, ¶0208, ¶0218 - ¶0219, ¶0297, and ¶0318.  See ¶0066, "The communication unit 25 communicates with a surrounding vehicle or a server to receive information transmitted from the surrounding vehicle or the server and supply the information to the control unit 141 or to transmit information supplied from the control unit 141 to the surrounding vehicle or the server."  See ¶0238.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Cutler’s vehicle safety operating system with the vehicle-to-vehicle (V2V) transceiving communications and transmission to a remote server, as taught by Yukawa’s safety determination system.  Motivation for combining 

As to Claim 15,
Modified Cutler substantially discloses the system of claim 10, wherein the instructions further include instructions to output an alert identifying the target vehicle to the host vehicle 
based on the following risk assessment being above the threshold.  (See Figs. 1 - 2, and ¶0029.  In particular, see Fig. 2, ~ 140.  See ¶0029, "At step 140, the method sends an alert to the driver of the host vehicle that warns them of the tailgating event… to alert the driver of this situation, including issuing one or more of the following alerts… control module 40 sends an alert signal to user interface 62... causes a visual alert or warning that the vehicle is being tailgated. The visual alert may be in the form of... a Video image from backup camera 32 showing the target vehicle on a monitor, or some other suitable visual alert.”)

As to Claim 16,
Modified Cutler substantially discloses the system of claim 10, wherein comparing a velocity includes determining whether a velocity of the target vehicle adapts to a velocity of the host vehicle.  (See Figs. 1 - 2, ¶0012, and ¶0028.  In 

As to Claim 17,
Modified Cutler substantially discloses the system of claim 10, wherein comparing a lane selection includes 
determining whether lane selections of the target vehicle correspond to two or more lane selections of the host vehicle.  (See Figs. 1 - 2, ¶0024, ¶0026 - ¶0028.  In particular, see Figs. 2 ~ 110 - 130.  See ¶0024. ¶0026, and ¶0028.)

As to Claim 18,
The system of claim 10, wherein comparing a path selection includes 
determining whether the path selection of the target vehicle corresponds to two or more turns of the host vehicle.

Claims 5, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0057397 A1 to CUTLER et al. (herein after "Cutler”) in view of U.S. Patent Application Publication No. 2020/0369266 A1 to YUKAWA et al. (herein after "Yukawa"), and further in view of Foreign Patent No. CN109416873 A to ANDRI et al. (herein after "Andri").

As to Claim 5,
Modified Cutler substantially discloses the method of claim 1.
However, Cutler’s vehicle safety operating system does not teach, or suggest wherein determining the following risk assessment includes obtaining the following risk assessment as output from a machine learning program.
Therefore, Andri’s autonomous risk evaluation and control system for autonomous vehicles is introduced to combine with Cutler’s vehicle safety operating system, in view of Yukawa’s safety determination system, to cure the gaps that Cutler has in disclosing the claimed invention.
Andri’s autonomous risk evaluation and control system for autonomous vehicles  presents an automotive system which provides an automated first and/or second risk-transfer based on dynamic generated first and/or second risk transfer parameters (501 to 505/1021 to 1025) from the motor vehicles (41 to 45), wherein by means of the central, expert-system based circuit (11) the first and/or second risk transfer parameters (501 to 505/1021 to 1025) and correlated first and/or second payment transfer 
Andri further teaches wherein determining the following risk assessment includes obtaining the following risk assessment as output from a machine learning program.  (See ¶0020, ¶0038, ¶0043, ¶0049, ¶0053.  In particular, see ¶0020, "the central expert system or machine learning-based automotive circuit... is used to process risk-related autonomous or partially autonomously driven motor vehicle data, and is used in particular based on risk-related The autonomous or partially autonomously driving motor vehicle data is provided to provide data on the likelihood of the risk exposure of one or more autonomous or partially autonomously driven motor vehicles exposed to a shared risk, and wherein, from the risk exposure maneuver.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Cutler’s vehicle safety operating system with continuously refined risk assessment, based upon machine learning, as taught by Andri’s autonomous risk evaluation and control system for autonomous vehicles.  Motivation for combining the element(s) can include, but are not limited to:  identifying and prioritizing potential for threats or risks to host vehicle from surrounding vehicle environment.

As to Claim 14,
Modified Cutler substantially discloses the system of claim 10.
 does not teach, or suggest wherein determining the following risk assessment includes obtaining the following risk assessment as output from a machine learning program.
On the contrary, Andri’s autonomous risk evaluation and control system teaches wherein determining the following risk assessment includes obtaining the following risk assessment as output from a machine learning program.  (See ¶0020, ¶0038, ¶0043, ¶0049, ¶0053.  In particular, see ¶0020, "the central expert system or machine learning-based automotive circuit... is used to process risk-related autonomous or partially autonomously driven motor vehicle data, and is used in particular based on risk-related The autonomous or partially autonomously driving motor vehicle data is provided to provide data on the likelihood of the risk exposure of one or more autonomous or partially autonomously driven motor vehicles exposed to a shared risk, and wherein, from the risk exposure maneuver.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Cutler’s vehicle safety operating system with continuously refined risk assessment, based upon machine learning, as taught by Andri’s autonomous risk evaluation and control system for autonomous vehicles.  Motivation for combining the element(s) can include, but are not limited to:  identifying and prioritizing potential for threats or risks to host vehicle from surrounding vehicle environment.


Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661